Citation Nr: 1509779	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  07-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to June 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an
August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In May 2007, the Veteran and his spouse testified at a personal hearing over which a Decision Review Officer of the RO presided.  In January 2010, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of each hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the January 2010 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of either hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

This matter was previously before the Board in April 2011 and July 2014 at which time it was remanded for additional development.  It is now returned to the Board.  With regard to the issue being decided herein, as will be discussed further below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has been variably diagnosed with schizophrenia, depression, major depressive disorder, and a mood disorder.  The Board has re-characterized the issue as service connection for an acquired psychiatric disorder to insure that adequate development and consideration is given, regardless of the precise diagnosis.  See Clemons v Shinseki, 23 Vet. App 15 (2009).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A neck disability did not have its onset during active service or result from disease or injury in service, and arthritis did not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in December 2005, March 2006, June 2006, and August 2014 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was advised of the evidentiary requirements of service connection, and was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, Social Security Administration, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was medically evaluated in November 2011, and that examination report is adequate for evaluation purposes, as the examiner reviewed the Veteran's claims file, considered the Veteran's lay statements, and provided a thorough rationale for the opinion expressed. 

The Board further observes that this case was remanded in July 2014 in order to obtain outstanding VA and private treatment records.  Thereafter, additional VA treatment records dated through June 2014 were associated with the claims file, and in August 2014, the Veteran indicated that the identified private treatment records were not relevant to his claim.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be 
established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During the RO and Board hearings, the Veteran testified that he injured his neck during active service when a hatch of an armored personnel carrier disengaged hitting him in the back of the neck, also causing him to lose a tooth.  He added that he had been having neck symptoms ever since, and that he developed a ruptured cervical disc.

A review of the Veteran's service treatment records shows that they are silent as to any neck disease or injury during his period of active service.  A service treatment record dated in December 1974 does reflect that he fractured tooth number 10.
Following service, a private radiology report dated in May 1984 shows that imaging of the cervical spine was basically negative.  A subcutaneous enhancing focus was imaged to the right of midline at approximately the C4-5 level.  This was most likely fibrotic or scar tissue.

A private medical record from St. Paul Medical Center dated in November 1993 shows that the Veteran reported chronic head and back pain.  Review of systems was within normal limits, except for headaches.  The diagnosis was chronic pain syndrome, secondary depressive disorder; rule out personality disorder.

A VA outpatient treatment record dated in September 1994 shows that the Veteran was treated following a rear end collision motor vehicle accident.  A history of an old neck injury in 1975 was noted.  

A January 2004 X-ray study of the cervical spine reveals questionable degenerative changes.

A VA examination report dated in November 2011 shows that the Veteran provided a history of contusion in 1975.  Following examination of the Veteran, the diagnosis was cervical degenerative disc disease and degenerative joint disease.  The examiner opined that the asserted neck disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had reported a contusion which occurred in 1975, however, there were no medical records to support this, therefore, it must be presumed that he did not report to sick call and the injury was minor.  There were also no complaints of cervical conditions on the separation examination report.  There were notes regarding a boil on the Veteran's neck in 1971 (prior to enlistment) which was believed to be a spontaneously draining abscess because of thicken scar tissue on the posterior neck.  The Veteran was said to have been seen at a VA facility in 1994 following a motor vehicle accident with resultant pain in the right neck, for which he was treated with muscle relaxers and anti-inflammatory medication.  The examiner further explained that this accident occurred long after discharge, and there was no evidence of chronic or recurrent neck conditions documented in the claims file.  Significant cervical injury would have caused the Veteran to seek medical care while he was on active duty.  As there was no evidence of this, it must be presumed based on the lack of contrary evidence that the contusion caused by the armored personnel carrier hatch was a minor injury which did not require medical intervention.  With regard to the current degenerative disc
and joint disease of the neck, the examiner added that he knew of no medical authorities or peer reviewed medical literature which supported the contention that a minor cervical contusion or cervical strain could cause the development of cervical degenerative disease many years later.  The examiner concluded that it was more likely as not that the current cervical condition was the result of long life and the gradual progression of disease occurring throughout the last 30 years.  

VA outpatient treatment records dated through June 2014 show ongoing intermittent treatment for symptoms associated with chronic neck pain.  A history of neck pain since 1975 is occasional reported by the Veteran.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a neck disability.  As noted above, there is no medical evidence the Veteran was diagnosed with a neck disability in service.  There is no evidence of chronic neck  symptoms after service until September 1994, when the Veteran was treated following a motor vehicle accident, almost 20 years following separation from service.

The Board finds probative the November 2011 opinion of the VA examiner as it was definitive, based upon a review of the Veteran's entire claims file, including post-service diagnostic studies, and supported by detailed explanation regarding pathology of his current symptoms.  As such, it is found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this regard, there is no evidence of a neck disability in service or of arthritis of the cervical spine within one year of separation therefrom.  The Veteran has not provided any competent medical evidence to contradict the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes competent assertions of the Veteran and his spouse.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  Lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the etiology of the Veteran's neck disability is a matter that requires medical expertise.  Accordingly, the Veteran and his spouse are not competent to render opinions in this regard.

In light of the absence of any competent medical evidence of record to suggest that the Veteran currently has a neck disability that is related to active service, for the Board to conclude that the Veteran has such a disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2014); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for a neck disability must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for neck disability is denied.


REMAND

Regrettably, although it will result in additional delay in adjudicating this appeal as to the issue of an acquired psychiatric disorder, a remand is required to ensure compliance with the Board's July 2014 remand directives.  In this regard, it its July 2014 Remand, the AOJ was instructed to send the Veteran a notice letter advising him of the criteria needed to substantiate his claim of service connection for an acquired psychiatric disorder, to include depression, as secondary to his service-connected left knee disability.  A review of the Veteran's entire claims file reveals that the requested notice letter has not yet been sent to the Veteran.  As such, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a notice letter advising him of the criteria needed to substantiate his claim of service connection for an acquired psychiatric disorder, to include depression, on a secondary basis.  

2.  Then, after any other necessary development, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


